onNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objection has been withdrawn. 
Applicant’s arguments with respect to the drawing objections have been fully considered and are not persuasive. The drawing objection related to blurriness is maintained because the ends of the lines cannot be seen. Since the ends of the lines mark the location of the claimed components, the blurriness prevents the claimed components’ relationships to each other from being clear.
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 112. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered. The arguments are directed towards the amended claim language and are therefore addressed in the rejections below. 
Drawings
The drawings are objected to as Figure 1 is blurry to the extent that many components the relationships among components is illegible. For example, it is unclear where the reference line ends for any of the following components: 3, 4, 10, 12, 14. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radial supports being connected to the clamps and the radial supports having holes of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Amended claim 1 recites the limitation “a layer made of a heat-conductive material placed between the inner wall and the outer wall” which is not supported by the instant disclosure and is therefore new matter. The specification as filed does not contain the phrase “heat-conductive” and merely provides “outer and inner housings between which there is a sealant” (Pg. 2 ln 31-32) but is silent with respect to any specific material of the sealant. Applicant’s arguments indicate that support for the newly amended limitations may be found, for example, in the corresponding original claims. However, the original claim set dated 12/28/2020 is silent with respect to any heat-conductive material. 
Additionally, amended claim 1 recites the limitation “wherein the melt trap is configured to be installed under the nuclear reactor” which is not supported by the instant disclosure and is therefore new matter. The specification as filed merely provides “the melt (3) trap (2), which is installed in the reactor vessel bottom” (Pg. 4 ln 8-9). Further, Fig. 1 appears to show the melt trap in the bottom of the reactor vessel and not installed under the nuclear reactor. As such, the specification does not support the melt trap being installed under
Additionally, amended claim 1 recites the limitation “a bed portion” which is not supported by the instant disclosure and is therefore new matter. The specification as filed is does not contain any description of “a bed portion” and there is no discussion of the structure and cooperative relationship of the bed portion to the melt trap in the drawings or the specification. Applicant’s arguments indicate that support for the newly amended limitations may be found, for example, in the corresponding original claims. However, the original claim set dated 12/28/2020 is silent with respect to a bed portion.
Additionally, amended claim 1 recites the limitation “a bed made of sacrificial material” which is not supported by the instant disclosure and is therefore new matter. The specification as filled does not contain the phrase “sacrificial material” and there is no discussion of suitable materials for the bed in the disclosed system.  Applicant’s arguments indicate that support for the newly amended limitations may be found, for example, in the corresponding original claims. However, the original claim set dated 12/28/2020 is silent with respect to sacrificial material. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as the cooperative structural relationship between a melt trap, a damper and a bed portion are unclear, such omission amounting to a gap between the necessary structural connections. Claim 1 introduces the three distinct components of a melt trap, a damper and a bed portion in line 2. However, in lines 7-10 the bed portion is positioned inside the melt trap and the damper is installed in the bed portion. Therefore, it is unclear if the bed portion is part of the melt trap as described in line 7, or if it is a distinct component as described in line 2. Further, it is unclear if the damper is part of the bed portion as described in line 8 is part of the bed portion, or if it is a distinct component as described in line 2. 
Claim 1 is further indefinite as the cooperative structural relationship between the damper and the claims are unclear, such omission amounting to a gap between the necessary structural connections. As recited in lines 11-14, the damper comprises clamps, but the clamps are “configured to fasten the damper to the melt trap.” Therefore, the claim recites that the damper fastens itself to the melt trap which is entirely unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sidorov (RU 2165652) in view of Berkovich (RU 2165106) in view of Szabo (US 5263066) and further in view of JP (JP 4761592). 
Regarding claim 1, Sidorov discloses a system for confining and cooling melt from a core of a water-moderated nuclear reactor (Fig. 8: 2) comprising a melt trap (unlabeled trap below 2) and a bed portion (9):
wherein the melt trap is configured to be installed under the nuclear reactor (see Fig. 8);

wherein the bed portion is made of a sacrificial material positioned in the melt trap (Pg. 4: “perforated elements 9 are made of oxides that reduce the density of uranium dioxide (for example, SiO2 or Al2O3)”);
Sidorov is silent with respect to a damper. 
Berkovich teaches a system for confining and cooling melt from a core of a water-moderated nuclear reactor comprising a melt trap (8) and a damper (center structure containing ribs 5) and a bed portion (11), wherein the damper is installed in the bed portion (center structure containing ribs 5 is installed in 11), the damper comprising a central mantle (top of structure), bearing ribs (5) connected with the central mantle (5 connected to top of structure through unlabeled plates), tilted plates (29) placed between respective ribs of the bearing ribs (see Fig. 1), and the damper having a tapered portion (plates are tapered outward). 
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the trap of Sidorov with the damper of Berkovich for the predictable advantage of ensuring “all the corium from the reactor vessel 2 has moved to the substructure of the concrete shaft” (Pg. 6). 
Berkovich discloses the damper having a tapered portion (plates are tapered) but does not explicitly disclose the tapered portion points upwardly. 
Szabo teaches a melt trap (Fig. 1) comprising a damper (20a) having a tapered portion and being configured so that the tapered portion points upwardly (see Fig. 1; col 6 ln 34-35 
 Sidorov, Berkovich, Szabo nor the combination explicitly teach clamps configured to fasten the damper to the melt trap. 
JP teaches a melt trap (Fig. 2) comprising clamps (unlabeled clamps at bottom of 72) configured to fasten the damper to the melt trap (Fig. 3: clamps connect damper 72 to 88 which is connected to the inner wall of the melt trap). It would have been obvious to one of ordinary skill in the art to modify the Berkovich-Szabo damper with the clamps of JP as it produces no unexpected results. It would have been obvious to use a clamp, which is well known in the art, to attach the damper to the melt trap and such a modification provides the predictable advantage of increasing the structural integrity as the clamp supports the base of the damper, and thus prevents the damper from falling over when it is surrounded by extremely hot melted reactor debris. The skilled artisan would have recognized that the corium will only be present following a major accident such as an earthquake; such an event could easily topple the dampers if they are not held tightly in place.
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. In this combination, Berkovich further teaches the hplate thickness of each of the tilted plates of the damper is a function of the thickness of each of the bearing ribs of the rib < hplate <1.0 hrib where hrib is the thickness of each of the bearing ribs of the damper (the thickness of 29 appears to be less than the thickness of the ribs 5 and “ribs 5 are protected by a sufficiently thick layer of protective shields 29”). While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 3, the above-described combination teaches all the elements of the parent claim and in this combination, JP further teaches wherein the melt trap has upwardly-extended radial supports (88), the upwardly-extended radial supports being provided in a bottom part of the melt trap (see Fig. 2/3) and connected with the inner wall of the melt trap (88 is connected to 84). It would have been obvious to one of ordinary skill in the art to modify the Berkovich-Szabo damper with the support of JP for the predictable advantage of increasing the structural integrity and also reduce unwanted debris flow (Pg. 7). 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sidorov (RU 2165652) in view of Berkovich (RU 2165106) in view of Szabo (US 5263066) in view of JP (JP 4761592) and further in view of Mazur (US 4302290). 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim and in this combination, JP teaches the upwardly-extended radial supports of the melt trap are connected with the damper by means of the clamps (Fig. 3: clamps connect damper 72 to 88 which is connected to the inner wall of the melt trap). JP does not explicitly teach the clamps have circular or oval holes. 
Mazur teaches a support structure comprising radial supports (Fig. 4: 62) connected by means of a clamp (60) where both the radial supports and the clamps have circular or oval holes (64) to facilitate connection between the radial supports and the clamp (62 and 60 are connected through fastener 64). It would have been obvious to one of ordinary skill in the art to modify the upwardly-extended radial support and clamps of JP with the round holes of Mazur for the predictable advantage of removably fastening the clamps to the radial support. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646